Citation Nr: 0203796	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had verified active duty from April 1962 to June 
1965, from January 1978 to September 1978, and from May 1985 
to March 1988.  His service record reflects some additional 
active service, the dates of which have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In his January 1999 substantive appeal, the veteran mentions 
that he was diagnosed as having osteoarthritis of the lumbar 
spine.  It is unclear whether he intended to seek service-
connected disability compensation for the disorder.  The RO 
should contact the veteran to clarify the matter and take 
action as necessary.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: rheumatoid arthritis of multiple joints, rated 
as 40 percent disabling; avascular necrosis of the medial 
femoral condyle of the right knee with degenerative changes 
and postoperative right knee replacement, rated as 30 percent 
disabling; and bilateral Morton's neurectomies of the second 
interspace, rated as 10 percent disabling.  The combined 
service-connected evaluation is 70 percent.  

3.  By his report, the veteran last worked on a full-time 
basis in May 1997 and ceased work as a laboratory technician 
due to service-connected disability.  He reports working for 
two weeks in January 2001.  The veteran has a high school 
education and three years of college.  There is no evidence 
that he receives Social Security disability benefits.  
4.  VA treatment records dated from November 1999 through May 
2001 include reports from the veteran that he was working in 
a hospital pharmacy, as well as a different day job and 
contracting with other hospitals.  The July 1998 VA examiner 
opined that there was no reason that the veteran would be 
unemployable.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1998 rating decision, September 2000 statement of the 
case, and supplemental statements of the case dated through 
July 2001, the RO provided the veteran and his representative 
with the applicable law and regulations and gave notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in May 2001, the RO explained the impact of 
the VCAA and reiterated the evidence needed to prevail on his 
claim.  With respect to the duty to assist, review of the 
claims folder reveals that the RO has secured relevant VA 
records and medical examinations.  The veteran has not 
authorized VA to obtain any private records.  Finally, the 
veteran has had the opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for rheumatoid 
arthritis of multiple joints and assigned a 40 percent 
disability rating in an October 1988 rating decision.  
Subsequently, in a July 1992 rating action, the RO awarded 
service connection for avascular necrosis of the medial 
femoral condyle of the right knee and bilateral Morton's 
neurectomies as secondary to the rheumatoid arthritis.  It 
awarded 20 percent and 10 percent ratings, respectively.  The 
RO increased the evaluation for the right knee disability to 
30 percent in a November 1993 and recharacterized the 
disability to reflect total knee replacement.  

The veteran submitted a claim for TDIU in November 1997.  On 
the claim form, he stated that he became too disabled to work 
and last worked on a full-time basis in May 1997.  He had 
been a laboratory technician at the VA medical center since 
January 1991.  The veteran indicated that he left that job 
because of his service-connected rheumatoid arthritis and 
knee prosthesis.  He had lost more than 150 days from work 
due to illness.  The veteran related that he had a high 
school education and three years of college, without any 
additional education or training.  He was not receiving, and 
did not expect to receive, disability retirement benefits.  

A statement from the veteran's employer received in December 
1997 indicated that he worked from October 1995 to May 1997.  
He had no time lost in the last 12 months due to disability.  
The veteran was not working because he resigned.  

In July 1998, the veteran was afforded VA examinations to 
assess the level of service-connected disability.  During the 
podiatry examination, the veteran related having foot 
soreness.  Examination revealed tenderness at the 
intermetatarsal spaces where the neuromas were removed.  The 
assessment was amputation neuroma adhesions.  The examiner 
suggested obtaining nerve conduction studies, which were 
accomplished in August 1998 and noted to have been within 
normal limits.  The report of the orthopedic examination 
showed complaints of exacerbations of rheumatoid arthritis a 
couple times per month, or as frequently as twice a week, 
with stiffness in the shoulders and stiffness and swelling in 
the hands.  The right knee had some pain and swelling daily.  
Examination was significant for tenderness of the wrists and 
intermittent tenderness of the hands and shoulders, but 
normal range of motion in those joints, and marked limitation 
of motion of the right knee.  The examiner found no reason 
why the veteran "would not be employable in this current 
position."   

The RO obtained VA medical records dated from February 1999 
to May 2001.  Progress notes generally document 
characteristic flare-ups of rheumatoid arthritis, which was 
essentially assessed as stable and reasonably well 
controlled.  There were no treatment records specifically 
addressing complaints or severity of disability from Morton's 
neurectomies.  Although the veteran had occasional knee 
complaints, notes dated in March 2001 indicated that physical 
and radiographic examination showed a stable knee.  An entry 
dated in November 1999 noted that the veteran was working at 
a hospital pharmacy.  In March 2000, notes indicated that he 
was still working at the hospital pharmacy, but also working 
a day job.  Similarly, in August 2000, the entry referred to 
the veteran working two jobs and keeping very busy.  Notes 
dated in January 2001, February 2001, and May 2001 all stated 
that the veteran was a pharmacist and on his feet all day.  
Entries completed later in May 2001 indicated that he was 
"still working at PSL, doing well."  He was also 
contracting with other hospitals.

In a July 2001 statement, the chief of rheumatology at a VA 
facility, with regard to a proposed reduction in the 
evaluation assigned for the veteran's rheumatoid arthritis, 
outlined 8 Rheumatology Clinic visits between October 1999 
and April 2001 for various complaints related to his 
rheumatoid arthritis.  It was his conclusion that the 
incapacitating exacerbations, occurring three or more times a 
year, qualified him to remain at his current 40 percent 
level.  

In a July 2001 statement, the veteran denied having any 
current jobs.  He stated that he worked for two weeks in 
January 2001 but had to quit due to service-connected 
disability.  
Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2001).  Total ratings 
are authorized for any disability or combination of 
disabilities for which rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  See 
38 U.S.C.A. § 1155 (West 1991) (disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity).    

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), the claim is 
submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration if the veteran is unable to 
secure and follow a substantially gainful occupation due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The veteran has the following service-connected disabilities: 
rheumatoid arthritis of multiple joints, rated as 40 percent 
disabling; avascular necrosis of the medial femoral condyle 
of the right knee with degenerative changes and postoperative 
right knee replacement, rated as 30 percent disabling; and 
bilateral Morton's neurectomies of the second interspace, 
rated as 10 percent disabling.  The combined service-
connected evaluation is 70 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, the percentage criteria for 
the schedular award of TDIU are met.  38 C.F.R. § 4.16(a).  

However, the Board finds that the veteran is not unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities. Id.  VA treatment records 
show essentially stable rheumatoid arthritis and a stable 
right knee disability.  The July 1998 VA podiatry examination 
reveals foot tenderness only.  The July 1998 VA orthopedic 
examiner specifically found no reason for the veteran to be 
unemployable given his disabilities.  There is no contrary 
medical opinion of record.  Clearly the veteran alleges that 
his service-connected disabilities render him unemployable.  
Although the Board acknowledges that the veteran apparently 
has a background in some facet of health care, there is no 
evidence of formal training in medicine or other relevant 
field.  To the extent a determination of employability due to 
physical disability requires medical knowledge for proper 
evaluation of functionality, the veteran's personal opinion 
is insufficient to rebut the opinion of the VA examiner.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, VA treatment records reflect the veteran's report 
of being employed, apparently at times in more than one job, 
from at least November 1999 to May 2001.  The Board 
acknowledges that the veteran denies such employment.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  In this case, the Board finds the 
references in contemporaneous treatment records to be 
particularly credible and probative of the question of 
employability.   

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.3, 4.16(a).   


ORDER

Entitlement to TDIU is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

